Citation Nr: 0117365	
Decision Date: 06/28/01    Archive Date: 07/03/01	

DOCKET NO.  96-50 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of a 
right shoulder separation.

3.  Entitlement to service connection for weakness of the 
right upper extremity, to include as due to an undiagnosed 
illness.

4.  Entitlement to service connection for weakness of the 
left upper extremity, to include as due to an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from November 1986 to 
June 1988, and from February 1991 to May 1991.  

This matter arises from various rating decisions rendered 
since March 1995 by the Department of Veterans Affairs (VA) 
Regional Offices (RO) in Louisville, Kentucky, and Chicago, 
Illinois, that, in the aggregate, denied the benefits now 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  

During the pendency of this appeal, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted by the undersigned on October 
20, 1998; a transcript of that proceeding is of record.  At 
the hearing, the veteran submitted additional evidence, and 
waived its review by the RO.  See 38 C.F.R. § 20.1304(c) 
(2000).  

The Board previously remanded this case to the RO in order to 
ensure that the veteran's service medical records were 
associated with the appellate record, and to give the veteran 
an opportunity both to submit additional medical evidence and 
to allow him to be further examined.  This was accomplished 
to the extent possible, and the case was returned to the 
Board for further appellate consideration.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate consideration for the reasons that follow.  

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), became effective.  This liberalizing law is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  It essentially 
eliminates the requirements that a claimant submit evidence 
of well-grounded claims, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
given claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In the instant case, the record 
indicates that the veteran was diagnosed with clinical 
findings associated with both his left knee and right 
shoulder during military service.  Various statements and 
testimony offered by the veteran in support of his current 
claims indicate that symptomatology associated with his left 
knee and right shoulder persists.  He also claims to have 
weakness of his upper extremities; this is significant, given 
that he has been granted service connection for weakness of 
the lower extremities as due to an undiagnosed illness.  

It appears that the veteran was given an opportunity to 
undergo further VA physical examination with regard to the 
disabilities at issue subsequent to his personal hearing 
before the undersigned.  The veteran did not report as 
scheduled.  Given VA's heightened duty to assist pursuant to 
the Veterans Claims Assistance Act of 2000, and because the 
veteran may not have realized the importance of reporting for 
his scheduled physical examination, the Board believes that 
he should be given an additional opportunity to do so prior 
to appellate disposition.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:  

1.  The veteran should again be requested 
to furnish the names and addresses of all 
treatment providers who have treated him 
for any disabilities of the left knee or 
of the right and left upper extremities 
since May 1991.  After obtaining any 
necessary releases from the veteran, the 
RO should make all necessary efforts to 
obtain medical records from the noted 
providers.  All information so obtained 
should be made a permanent part of the 
appellate record.  Conversely, if the 
RO's efforts to obtain such medical 
records prove unsuccessful, documentation 
to that effect should be included in the 
claims file.  

2.  The veteran should be requested to 
undergo a VA medical examination to 
determine the nature, extent, and 
etiology of his claimed left knee 
disorder, right shoulder disability, and 
right and left upper extremity weakness.  
The veteran is hereby advised that his 
failure to report for the examination as 
scheduled may adversely affect his 
claims.  The veteran's claims file should 
be available to the examining physician 
in conjunction with the examination.  All 
indicated tests and studies must be 
accomplished.  The examiner should note 
the nature and extent of any disabilities 
of the left knee, right shoulder, and 
upper extremities observed.  He should 
also indicate whether any of the 
disorders observed are as likely as not 
the result of an incident of the 
veteran's military service; with regard 
to weakness of the upper extremities, the 
examiner should indicate whether any 
abnormality of the upper extremities 
observed can reasonably be attributed to 
an undiagnosed illness.  The examiner 
should provide a complete rationale for 
each opinion and conclusion expressed.  

3.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned to the examining physician for 
corrective action.  

4.  Once the foregoing has been 
accomplished, the RO should again review 
the claims.  If any of the benefits 
sought on appeal remain denied, both the 
veteran and his representative should be 
furnished a supplemental statement of the 
case.  They should also be given the 
appropriate time period in which to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims.  The appellant has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


